DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 01/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of pending reference Application No.16039963 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of the Claims
This action is in response to papers filed 01/14/2021 in which claims 2 and 23 were canceled; and claims 1, 10 and 16 were amended. All the amendments have been thoroughly reviewed and entered.


Withdrawn Rejections
The rejection of claims 1, 3, 13, 14, 16 and 18-22, 24 and 25 under 35 U.S.C. 103 as being unpatentable over Stewart et al (13 May 2010; US 2010/0120923 A1) in view of Njikang et al (21 March 2013; WO 2013/040242 A2) and Feldstein et al (26 May 2005; US 2005/0113510 A1), is withdrawn, in view of Applicant’s amendments to claims 1 and 16, which have necessitated the new 103 rejection below.
The rejection of claims 4-6, 8 and 9 under 35 U.S.C. 103 as being unpatentable over Stewart et al (13 May 2010; US 2010/0120923 A1) in view of Njikang et al (21 March 2013; WO 2013/040242 A2) and Feldstein et al (26 May 2005; US 2005/0113510 A1), as applied to claim 1 above, and further in view of Park et al (21 June 2012; US 2012/0156164 A1), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejection below.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Stewart et al (13 May 2010; US 2010/0120923 A1) in view of Njikang et al (21 March 2013; WO 2013/040242 A2) and Feldstein et al (26 May 2005; US 2005/0113510 A1), as applied to claim 1 above, and further in view of Park et al (21 June 2012; US 2012/0156164 A1), as applied to claim 4 above, and further in view of Lee (17 July 2008; US 2008/0171836 A1), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejection below.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Stewart et al (13 May 2010; US 2010/0120923 A1) in view of Njikang et al (21 March 
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Stewart et al (13 May 2010; US 2010/0120923 A1) in view of Njikang et al (21 March 2013; WO 2013/040242 A2) and Feldstein et al (26 May 2005; US 2005/0113510 A1), as applied to claim 1 above, and further in view of Park et al (21 June 2012; US 2012/0156164 A1), as applied to claim 4 above, and further in view of Lee et al (5 December 2013; WO 2013180458 A1; English translation and citation via Google Patents), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejection below.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Stewart et al (13 May 2010; US 2010/0120923 A1) in view of Njikang et al (21 March 2013; WO 2013/040242 A2) and Feldstein et al (26 May 2005; US 2005/0113510 A1), as applied to claim 1 above, and further in view of Lee (17 July 2008; US 2008/0171836 A1), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejection below.
The rejection of claims 15 and 17 under 35 U.S.C. 103 as being unpatentable over Stewart et al (13 May 2010; US 2010/0120923 A1) in view of Njikang et al (21 March 2013; WO 2013/040242 A2) and Feldstein et al (26 May 2005; US 2005/0113510 A1), as applied to claims 1 and 16 above, and further in view of Kastrup et al (31 March 
The provisional rejection of claims 1, 3-22, 24 and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 20, 21, 24, 28-33 and 46-47 of copending Application No.16039963 in view of Stewart et al (US 2010/0120923), is withdrawn, in view of terminal disclaimer filed 01/14/2021.

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 13, 14, 16 and 18-22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (13 May 2010; US 2010/0120923 A1) in view of Njikang et al (21 March 2013; WO 2013/040242 A2) and Messersmith et al (26 June 2008; US 2008/0149566 A1).
Regarding claims 1, 16 and 18, Stewart teaches a hydrogel bioadhesive formed from conjugating DOPA/dopamine residue or catechol residue (adhesion promoter) to a polymer containing nucleophilic groups such as amino, hydroxyl or thiol groups and in the presence of ascorbate (an antioxidant) (abstract; [0045], [0048]-[0052], [0054]-[0069], [0072], [0090], [0095], [0096], [0098] and [0099]). Stewart teaches the hydrogel bioadhesive is used in dental application, in which the bioadhesive is applied on the tooth, thereby meets the claimed function of “the hydrogel-forming polymer having cohesive properties to itself and adhesive properties to dental enamel.” With respect to the claimed function of “prevents discoloration of the hydrogel-forming polymer,” as discussed above, Stewart teaches ascorbate, which reads on the generic claimed 
Alternatively, it would have been obvious under the meaning of 103(a), the ascorbate of Stewart would implicitly function to “prevents discoloration of the hydrogel-forming polymer” as claimed because per Njikang, hydrogel formed from water soluble polymer such as hyaluronic acid, crosslinkers and vitamin C derivatives such as ascorbic acid or soluble ester of ascorbic acid (ascorbate of Stewart is a soluble ester of ascorbic acid) provides a resultant hydrogel that has cohesive properties and transparent, in that the vitamin protects the hydrogel from discoloration (Njikang: pages 4-5, 30, 31 and 35). Thus, the courts have stated “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
However, Stewart and Njikang do not teach the water soluble polymer being selected from the group consisting of a bis-thiol polyethylene glycol, a water-soluble or partially water-soluble modified rosin, and combinations thereof, of claims 1 and 16.
Regarding the water soluble polymer of claims 1 and 16, Messersmith teaches an adhesive formed from conjugating a nucleophile such as SH-PEG-SH (bis-thiol polyethylene glycol) to dopamine, and such adhesive are suitable for use in dental applications ([0006]-[0010], [0013], [0025], [0098]-[0100], [0104]-[0105], [0129]-[0132], [0142], [0144] and [0145]).
It would have been obvious to one of ordinary skill in the art to incorporate bis-thiol polyethylene glycol as the polymer that is conjugated to the DOPA of Stewart, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Stewart and Messersmith are commonly drawn to adhesive composition suitable for use in dental application, and Messersmith provided the guidance to do so by teaching that aside from polymers disclosed in Stewart (i.e., hyaluronic acid and chitosan) thiolated PEG polymer such as bis-thiol polyethylene glycol (SH-PEG-SH), is also suitable for use as the polymer for conjugating with DOPA to form the adhesive (Messersmith: [0129]-[0132]). One of ordinary skill in the art would have reasonable expectation of success of incorporating bis-thiol polyethylene glycol as the polymer that is conjugated to the DOPA of Stewart because polymer containing nucleophilic groups such as thiol groups was indicated by Stewart as the suitable polymer for conjugating with DOPA to form the prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 3, Stewart teaches the DOPA residue or catechol residue contains functional monomer such as amine, carboxylic acid, thiol, acrylic, methacrylic or acrylamide group ([0050]-[0052], [0072] and [0095]).
Regarding claims 13 and 24, Njikang teaches vitamin c derivative such as ascorbic acid is included in the hydrogel in an amount between about 0.04% to about 5.0% by weight of the total composition (page 23, lines 25-end). Njikang teaches the hydrogel contains about 1.48 mmol of ascorbic acid (page 52, lines 25-end to page 53, lines 1-10). It would have been obvious to one of ordinary skill in the art to optimize the molar concentration of antioxidant such as ascorbic acid in the hydrogel of Stewart to a molar concentration of 1.48 mmol per guidance from Njikang, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Njikang provided the guidance to do by teaching that the hydrogel of Stewart can be optimize such that a molar concentration of 1.48 mmol of antioxidant such as ascorbic 
Regarding claims 14 and 25, as discussed above, Njikang teaches the antioxidant is ascorbic acid. 
Regarding claims 19 and 22, as discussed above, Stewart teaches dopamine is conjugated to the water soluble polymer.
Regarding claims 20 and 21, Stewart teaches the dopamine can be a dopamine that is conjugated with a chloro group and/or a borate ([0052], [0055], [0065] and [0095]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 4-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (13 May 2010; US 2010/0120923 A1) in view of Njikang et al (21 March 2013; WO 2013/040242 A2) and Messersmith et al (26 June 2008; US 2008/0149566 A1), as applied to claim 1 above, and further in view of Park et al (21 June 2012; US 2012/0156164 A1).
The method of forming a hydrogel-forming polymer of claim 1 is discussed above. 
However, Stewart, Njikang and Messersmith do not teach the carbodiimide catalysis system and co-catalyst, and their respective molar concentrations of claims 4-6, 8 and 9.
Regarding claims 4-6, 8 and 9, Park teaches a bioadhesive hydrogel formed from conjugating a dopa derivative with a water soluble polymer such as hyaluronic acid, PEG, polyacrylic acid, or combination thereof, via an amidation reaction using EDC and NHS to form a reaction solution (abstract; [0019], [0021], [0025], [0050]-[0059], [0076]-[0079]; Examples 6 and 7). Park teaches the EDC is added in a molar concentration of 6.82 mmol and the NHS is added in a molar concentration of 3.41 mmol (Examples 6 and 7).
It would have been obvious to one of ordinary skill in the art to conjugate the DOPA derivative to the water soluble polymer of Stewart via crosslinkers such as EDC and NHS, per guidance from Park, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Park provided the guidance to do so by teaching that the hydrogel of Stewart can be form by conjugating the DOPA derivative to the water soluble polymer of Stewart via crosslinkers such as EDC and NHS, as these are conventionally known crosslinkers used for covalently binding DOPA derivative to the water soluble polymer (Park: [0050]-[0059]; Examples 6 and 7). One of 
It would also have been obvious to one of ordinary skill in the art to optimize the molar concentrations of EDC and amine co-catalyst (NHS) crosslinkers to be added for forming the hydrogel of Stewart, and produce the claimed invention. One of ordinary skill in art would have been motivated to do so because Park provided the guidance to do so by teaching that the EDC can added in a molar concentration of 6.82 mmol and the NHS can be added in a molar concentration of 3.41 mmol (Park: Examples 6 and 7) so as to conjugate the DOPA derivative to the water soluble polymer, and such molar concentrations fall within the scope of the ranges of from 1 to 10 mmol for EDC and from 1 to 10 mmol for co-catalyst, respectively, of the claimed invention. Thus, absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the molar concentrations of EDC and co-catalyst would have been obvious before the effective filing date of Applicant’s invention. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (13 May 2010; US 2010/0120923 A1) in view of Njikang et al (21 March 2013; WO 2013/040242 A2) and Messersmith et al (26 June 2008; US 2008/0149566 A1), as applied to claim 1 above, and further in view of Park et al (21 June 2012; US 2012/0156164 A1), as applied to claim 4 above, and further in view of Lee (17 July 2008; US 2008/0171836 A1).
The methods of forming the hydrogel-forming polymer of claims 1 and 4 are discussed above. 
However, Stewart, Njikang, Messersmith and Park do not teach the adhesion promoter is added in a 1:100 to 50:100 molar ratio with respect to a number of available functional groups on a repeating unit of water-soluble polymer of claim 7.
Regarding claim 7, Lee teaches a bioadhesive hydrogel formed from conjugating a dopamine derivative to a water soluble hydrogel polymer via crosslinkers such as EDC and NHS, wherein the molar ratio of the dopamine derivative to the monomer feed varied between 1:1 to 1:25 ([0046], [0054], [0101]; Examples 1-4 and 11-13).
It would have been obvious to one of ordinary skill in the art to optimize the molar concentration of the adhesion promoter (dopamine derivative) of Stewart to be added to form the hydrogel polymer in a 1:100 to 50:100 molar ratio with respect to a number of available functional groups on a repeating unit of water-soluble polymer, per guidance 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (13 May 2010; US 2010/0120923 A1) in view of Njikang et al (21 March 2013; WO 2013/040242 A2) and Messersmith et al (26 June 2008; US 2008/0149566 A1), as applied to claim 1 above, and further in view of Lee et al (5 December 2013; WO 2013180458 A1; English translation and citation via Google Patents).
The method of forming the hydrogel-forming polymer of claim 1 is discussed above. 
However, Stewart, Njikang and Messersmith do not teach the average molecular weight of the water soluble polymer of claim 10.
Regarding claim 10, Lee teaches a bioadhesive hydrogel formed from conjugating dopamine to water soluble polymer such as hyaluronic acid with crosslinkers such as EDC and NHS, wherein the hyaluronic acid has a molecular weight of 100 – 2,000 kDA and particularly, 230 kDA (abstract; pages 16, 21 and 23; Example 1; claims 1-3, 5 and 10).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (13 May 2010; US 2010/0120923 A1) in view of Njikang et al (21 March 2013; WO 2013/040242 A2) and Messersmith et al (26 June 2008; US 2008/0149566 A1), as applied to claim 1 above, and further in view of Park et al (21 June 2012; US 2012/0156164 A1), as applied to claim 4 above, and further in view of Lee et al (5 December 2013; WO 2013180458 A1; English translation and citation via Google Patents).

However, Stewart, Njikang, Messersmith and Park do not teach the % weight concentration of water soluble polymer of claim 11.
Regarding claim 11, Lee teaches a bioadhesive hydrogel formed from conjugating dopamine to biocompatible polymer containing –SH (thiol) groups at the end with crosslinkers such as EDC and NHS, wherein the biocompatible polymer is present at a weight concentration of 1 to 50% by weight (abstract; pages 8, 15-17 and 21-23; claims 1-3, 5 and 10). 
It would have been obvious to one of ordinary skill in the art to optimize the concentration of the polymer used for conjugating with DOPA to a concentration of from about 0.01 weight percent to about 50 weight percent based on the total volume of the reaction, per guidance from Lee, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Lee provided the guidance to do by teaching that the biocompatible polymer containing –SH (thiol) groups is used at a weight concentration of 1 to 50% by weight, which overlaps the claimed range of about 0.01 weight percent to about 50 weight percent. Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (13 May 2010; US 2010/0120923 A1) in view of Njikang et al (21 March 2013; WO 2013/040242 A2) and Messersmith et al (26 June 2008; US 2008/0149566 A1), as applied to claim 1 above, and further in view of Lee (17 July 2008; US 2008/0171836 A1).
The method of forming the hydrogel-forming polymer of claims 1 is discussed above. 
However, Stewart, Njikang and Messersmith do not teach the mole percent of adhesion promoter of claim 12.

It would have been obvious to one of ordinary skill in the art to determine the optimum mole percent of adhesion promoter, per guidance from Lee, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Lee teaches that a hydrogel bioadhesive hydrogel formed from conjugating a dopamine derivative to a water soluble hydrogel polymer via crosslinkers such as EDC and NHS contains 5.9±0.47 wt% of dopamine derivative and 8.4±0.71 dopamine per water soluble polymer, and the dopamine derivative was added at concentration of 18.3 mmol. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to engage in routine experimentation and pharmaceutical calculation to determine optimal or workable mole percent based on the molar concentration and wt% of adhesion promoter used for formation of the hydrogel. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the mole percent of adhesion promoter would have been obvious before the effective filing date of Applicant’s invention. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). See MPEP 2144.05 (I)-(II).
prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (13 May 2010; US 2010/0120923 A1) in view of Njikang et al (21 March 2013; WO 2013/040242 A2) and Messersmith et al (26 June 2008; US 2008/0149566 A1), as applied to claims 1 and 16 above, and further in view of Kastrup et al (31 March 2011; US 2011/0077216 A1).
The methods of forming the hydrogel-forming polymer of claims 1 and 16 are discussed above. 
However, Stewart, Njikang and Messersmith do not teach the percent conjugation of the adhesion promoter of claims 15 and 17.
Regarding claims 15 and 17, Kastrup teaches a bioadhesive hydrogel formed from conjugating a dopamine derivative to a water soluble hydrogel polymer such as alginate and hyaluronic acid via crosslinkers such as EDC and NHS, wherein about 30% of the saccharide units are modified with dopamine (Examples 1-4).
It would have been obvious to one ordinary skill in the art to optimize the conditions of forming the bioadhesive hydrogel of Stewart so as a percent of conjugation of about 30% of dopamine derivative (adhesion promoter) can be achieved, per guidance from Kastrup, and produce the claimed invention. One of ordinary skill in 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. 
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejections.


In response, the Examiner disagrees. As discussed above in the pending 103 rejections, Messersmith provided the guidance for incorporating bis-thiol polyethylene glycol as the polymer that is conjugated to the DOPA of Stewart by teaching that aside from polymers disclosed in Stewart (i.e., hyaluronic acid and chitosan) thiolated PEG polymer such as bis-thiol polyethylene glycol (SH-PEG-SH), is also suitable for use as the polymer for conjugating with DOPA to form the adhesive (Messersmith: [0129]-[0132]). One of ordinary skill in the art would have reasonable expectation of success of incorporating bis-thiol polyethylene glycol as the polymer that is conjugated to the DOPA of Stewart because polymer containing nucleophilic groups such as thiol groups was indicated by Stewart as the suitable polymer for conjugating with DOPA to form the hydrogel bioadhesive, and the  bis-thiol polyethylene glycol of Messersmith is within the scope of the polymer containing nucleophilic groups such as thiol groups of Stewart. 
Thus, it would have been merely simple substitution of one known polymer suitable for conjugating with DOPA for another to obtain predictable results of a hydrogel bioadhesive for dental application because [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613